Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Gary E. Wolfe, D.O., DATE: September 22, 1995
Petitioner,

Docket No. C-95-015
Decision No. CR395

-vwo-

The Inspector General.

DECISION

I conclude that the 15-year exclusion the Inspector
General (I.G.) of the United States Department of Health
and Human Services (DHHS) imposed and directed against
Gary E. Wolfe, D.O., Petitioner, from participating in
Medicare and other federally financed health care
programs is reasonable.

I. edura

By letter dated October 19, 1994, the I.G. notified
Petitioner that, as a result of his conviction of a
criminal offense related to Medicare and other health
care programs, he was being excluded for 15 years from
participating as a provider in the Medicare, Medicaid,
Maternal and Child Health Services Block Grant and Block
Grants to States for Social Services programs.'

The I.G. advised Petitioner that the exclusion of
individuals convicted of offenses such as his is mandated
by section 1128(a)(1) of the Social Security Act (Act) .?
The I.G. further advised Petitioner that for exclusions

' Unless otherwise indicated, hereafter I refer
to all programs from which Petitioner has been excluded,
other than Medicare, as "Medicaid."

2? Those parts of the Act discussed herein are
codified in 42 U.S.C. § 1320a-7.
2

imposed pursuant to section 1128(a) of the Act, a five-
year minimum period of exclusion is required by section
1128(c) (3)(B), and that Petitioner's 15-year period of
exclusion took into consideration six specific
aggravating factors.

Petitioner filed a request for review of the I.G.'s
action, and the case was assigned initially to
Administrative Law Judge Steven T. Kessel. Judge Kessel
determined without objection that the administrative law
judge's decision would be based upon written submissions,
there being no need for an in-person hearing.’ The case
was reassigned to me on April 14, 1995.

3 The I.G. filed a Motion for Disposition on the
Documentary Record with a supporting brief (I.G. Br.),
and a statement enumerating the material facts and
conclusions of law the I.G. considered to be uncontested.
The I.G.'s submissions were accompanied by I.G. Exhibits
(I.G. Exs.) 1 through 18.

Petitioner filed Petitioner's Answer and Petitioner's
Statement with Brief in support (P. Br.), accompanied by
Petitioner's Exhibits (P. Exs.) 1 through 20.

The I.G. filed a Reply brief (I.G. R. Br.), accompanied
by I.G. Exs. 19 and 20.

Petitioner filed a Response (P. R. Br.).

Petitioner did not object to any of the I.G.'s exhibits.
Therefore, I admit I.G. Exs. 1 through 20 into evidence.

The I.G. objected to P. Exs. 1 through 9, 12, 14, and 15,
asserting that Petitioner submitted them for the purpose
of collaterally attacking his convictions. The I.G.
objected also to P. Ex. 16 as incomplete. I.G. R. Br. at
7. In his Response, Petitioner explained that he was
merely providing a full explanation of the circumstances
surrounding his convictions and was not collaterally
attacking them. Petitioner explained further that he
provided P. Ex. 16 to emphasize the counts of which he
was convicted, as distinguished from the counts that were
dismissed. P. R. Br. at 6 - 7. I admit into evidence P.
Exs. 10, 11, 13, and 17 - 20. I am not admitting P. Ex.
16 into evidence because it is included within I.G. Ex. 1
and is duplicative. Recognizing that Petitioner may not
collaterally attack his conviction, to allow Petitioner
to fully explain his convictions, I admit P. Exs. 1
through 9, 12, 14, and 15 into evidence over the I.G.'s
objections.
3

Upon careful consideration of the record before me, I
find that there exist no facts of decisional significance
genuinely in dispute and that the only matters to be
decided are the legal implications of the undisputed
material facts.

II. Issue

The only issue is whether the 15-year exclusion which the
I.G. imposed and directed against Petitioner is
reasonable.

IItI. indings of Fact and Con io! of La

1. At all relevant times, Petitioner was a physician
practicing medicine in Pennsylvania. P. Br. at 5 - 6.

2. On May 24, 1993, Petitioner entered guilty pleas to
eight felony offenses charged by Indictment, in Case No.
CR 92-318 in the U.S. District Court for the Middle
District of Pennsylvania, specifically pleading guilty to
Counts 1, 2, 15, 16, 23, 25, 27, and 29 of the
Indictment. I.G. Exs. 1 - 4.

3. Two of the counts to which Petitioner entered his
guilty pleas, Counts 1 and 15, charged Petitioner with
knowingly submitting false Medicare claims to a
department or agency of the United States (in violation
of 18 U.S.C. § 287). These two counts relate direc tly. to
the delive: serv x4 . The other six
counts to which Petitioner entered guilty pleas charged
Petitioner with mail fraud offenses, and relate to claims
submitted to Pennsylvania Blue Shield (in violation of 18
U.S.C. § 1341). I.G. Exs. 1 - 4.

4. The Secretary of DHHS (Secretary) has delegated to
the I.G. the authority to exclude individuals from
participation in Medicare and to direct their exclusion
from participation in Medicaid. 53 Fed. Reg. 12,993
(1988).

5. The I.G. is required to exclude Petitioner from
participation in Medicare and to direct his exclusion
from participation in Medicaid. Act, sections
1128(a) (1), 1128(c) (3) (B).

6. The minimum period of exclusion pursuant to section
1128(a)(1) is five years. Act, section 1128(c) (3) (B).
4

7. Neither the I.G. nor an administrative law judge has
the authority to reduce the five-year minimum exclusion
period mandated by sections 1128(a)(1) and 1128(c) (3) (B)
of the Act.

8. The I.G. proved five aggravating factors which can
support an exclusion longer than five years. 42 C.F.R. §
1001.102(b)(1), (2), (4), (5), (6)-

9. The I.G. did not prove by a preponderance of the
evidence that Petitioner's offense had a significant
adverse physical, mental, or financial impact on program
beneficiaries or other individuals. 42 C.F.R. §
1001.102(b) (3).

10. Petitioner did not prove that there exist any
mitigating factors. 42 C.F.R. § 1001.102(c)(1) - (3).

11. The evidence relevant to the aggravating factors
proves Petitioner to be untrustworthy to the extent that
a 15-year exclusion is reasonably necessary to protect
the integrity of federally financed health care programs
and to protect program beneficiaries and recipients.
I.G. Exs. 1 - 18.

12. The 15-year exclusion imposed and directed against
Petitioner by the I.G. is reasonable. Findings 1 - 11.

Iv. Discussion

A. An exclusion of at least five years is
mandatory.

Section 1128(a)(1) of the Act mandates the exclusion of
individuals who are convicted under federal or State law
of a criminal offense related to the delivery of an item
or service under Medicare or Medicaid.

Once it is shown that a program-related criminal
conviction has occurred, exclusion for at least five
years is mandatory under sections 1128(a) (1) and
1128(c)(3)(B). Petitioner admits that he was convicted
of a criminal offense related to the delivery of an item
or service under the Medicare program. Petitioner admits
also that the I.G. was required to exclude him for at
least five years. P. Br. at 27. Thus, the only issue is
5

whether the 15-year exclusion the I.G. imposed and
directed against Petitioner is reasonable.

B. The 15-vyea: i i i e
against Petitioner is necessary to safequard
Medicare and Medicaid, and program beneficiaries

ipie tt ; :
media ose: ct.

1. The Governing Law

Section 1128 of the Act is a remedial statute. Congress
intended that the Act, including section 1128(a) (1), be
applied to protect the integrity of federally funded
health care programs, and the welfare of program
beneficiaries and recipients, from individuals and
entities who have been shown to be untrustworthy.
Exclusions imposed pursuant to section 1128 (including
exclusions of more than five years imposed under section
1128(a)(1)) have been found reasonable only insofar as
they are consistent with the Act's remedial purpose.

Robert Matesic, R.Ph., d/b/a Northway Pharmacy, DAB 1327,
at 7 - 8 (1992); Rosaly Saba Khalil, M.D., DAB CR353, at

9 (1995); Dr. Abdul Abassi, DAB CR390, at 3 (1995).

Prior to the promulgation of regulations governing
exclusions imposed pursuant to section 1128, the criteria
used to evaluate the trustworthiness of excluded parties,
and the reasonableness of exclusions, were derived from
the Act itself. These criteria encompassed any evidence
relevant to an excluded party's trustworthiness to
provide care. Matesic, DAB 1327, at 7 - 8; Abassi, DAB
CR390, at 3.

Regulations published originally in January 1992 (42
C.F.R. Part 1001) establish the criteria by which the
length of exclusions imposed pursuant to section 1128 are
now to be evaluated. These regulations provide that, in
cases involving exclusions imposed pursuant to section
1128(a) of the Act, the reasonableness of the length of
any exclusion imposed for a period of more than five
years will be decided based on the presence of, and the
weight assigned to, certain aggravating and mitigating
factors which the regulations identify. 42 C.F.R. §
1001.102(b) (1) = (6), (c)(1) - (3); Abassi, DAB CR390,
at 3 - 4.

Under the regulations, in any case in which the
reasonableness of an exclusion is at issue, an
administrative law judge is obligated to decide, using
the factors contained in the regulations, whether an
exclusion of a particular length is reasonably necessary
6

to protect the integrity of federally financed health
care programs and the welfare of the programs’
beneficiaries and recipients. Abassi, DAB CR390, at 4;
Khalil, DAB CR353, at 10.

One consequence of the regulations is to limit the
factors which an administrative law judge can consider as
relevant to an excluded party's trustworthiness to
provide care. For example, an administrative law judge
may no longer consider evidence relating to a party's
remorse for the party's crimes, nor may an administrative
law judge consider evidence relating to a party's
rehabilitation, as evidence of that party's
trustworthiness. Evidence of remorse or rehabilitation
does not fall within the mitigating factors contained in
the regulations. Abassi, DAB CR390, at 4; See Matesic,
DAB 1327, at 7 - 8.

An exclusion imposed pursuant to section 1128(a)(1) of
the Act must not be punitive. Such exclusion must
comport with the remedial purpose of the Act. Moreover,
the presence of aggravating factors in a case is not
itself a basis to exclude a party for a particular length
of time. In a case involving an exclusion imposed
pursuant to section 1128(a)(1), the presence of
aggravating factors not offset by the presence of a
mitigating factor does not automatically justify an
exclusion of more than five years. The regulations
contain no formula for assigning weight to aggravating
and mitigating factors once the presence of any of these
factors is established. It is the task of the
administrative law judge (following the regulations and
cognizant of the Act's remedial purpose) to explore in
detail and assign appropriate weight to, the aggravating
or mitigating factors present in a case. Abassi, DAB
CR390, at 4.

2. et er's Cri ens

Based on his guilty pleas (Finding 2), Petitioner was
convicted of program-related offenses with regard to two
patients. Specifically, while Petitioner was a treating
physician, he provided services to HB‘ on or about
December 29, 1987, and to AE on or about October 25,

4 To protect the privacy of Petitioner's
patients, I refer to them by their initials only.
7

1988, and billed Medicare for services which were not
performed. I.G. Ex. 3 at 15.

© Patient HB

Petitioner's treatment notes (P. Ex. 1) indicate
that examination of HB's ears showed the presence of
"dirt/wax." The notation "({i}rrigate both ears" has
been scratched out, and the notation "FB (foreign
body) removed R (right) ear" is included. Regarding
lab work, the blood tests SGOT and SGPT were ordered
and performed, to find out if there was an
inflammation of the liver. P. Br. at 15 ~ 17; P.
Ex. 1.

Medicare was billed for removal of a foreign
body from the ear and for performance of a
hepatitis panel (procedure code 80059), which
procedures were not performed. I.G. Ex. 3 at
15. Procedures less expensive to Medicare,
j.e., ear irrigation and a hepatic panel
(procedure code 80058), were performed, and
Petitioner could have billed for those
procedures. I.G. Ex. 3 at 9 - 15; P. Br. at 15
- 17; P. Ex. 1.

© Patient AE

Petitioner's treatment notes (P. Ex. 2)
indicate that examination of AE's abdomen
revealed fullness in the right upper quadrant.
To Petitioner this indicated possible
inflammation of the liver, because AE's
arthritis medication "has the potential to
cause liver dysfunction." P. Br. at 17 = 18.
The blood tests SGOT and SGPT were ordered and
performed. P. Br. at 17 - 18; P. Ex. 2.

Medicare was billed for performance of a
hepatitis panel (procedure code 80059), which
procedure was not performed. I.G. Ex. 3 at 15.
A procedure less expensive to Medicare, i.e., a
hepatic panel (procedure code 80058) was
performed, and Petitioner could have billed for
that procedure. I.G. Ex. 3 at 9 - 15; P. Br.
at 17 - 18; P. Ex. 2.

Petitioner's convictions also encompassed non-program
related offenses. Specifically, Petitioner was convicted
of mail fraud for billing Pennsylvania Blue Shield for
reimbursement through the U.S. mail for a procedure
consisting of the removal of a foreign body from the ears
8

of HB and three other patients, when that procedure was
not performed. I.G. Ex. 3 at 15 - 16. Also, Petitioner
submitted medical records through the mail to cover up
the fact that he had submitted claims to Pennsylvania
Blue Shield for the removal of foreign bodies from the
ears of these patients when he had not done so. I.G. Ex.
3 at 17.

During the proceeding in which the court accepted
Petitioner's guilty plea, the government asserted certain
facts which Petitioner did not contest. Specifically,
the government asserted that, had Petitioner's case gone
to trial, Petitioner's patients and the employees who
irrigated those patients' ears would have testified that,
in the case of HB (as well as in the cases of three other
patients insured by Pennsylvania Blue Shield, not
Medicare) where Petitioner billed for removal of a
foreign body from an ear, no foreign body was removed.
I.G. Ex. 3 at 13 - 14.

Further, the government asserted that Petitioner's
billing employees would have testified that Petitioner
directed his billing clerk to submit bills in such a way
as to maximize Petitioner's reimbursement. I.G. Ex. 3 at
12. Specifically, the government asserted that
Petitioner directed his billing clerk to bill for a
hepatitis panel (procedure code 80059) whenever the
employee saw "hep" or "SGOT" or "SGPT" on a patient's
chart, instead of billing for the less expensive
procedure codes they should have used (such as procedure
code 80058, a hepatic panel). As a result, the
government asserted that Petitioner was paid
approximately three times more for each claim on a
private insurer and a substantial amount more for each
Medicare claim. I.G. Ex. 3 at 10 - 13. The government
asserted that Petitioner directed his employee to do this
in spite of the fact that Petitioner's office was not
capable of doing a hepatitis panel. I.G. Ex. 3 at 12.

Finally, the government asserted that one of Petitioner's
billing employees would have testified that she advised
him that his billing for hepatitis panels when, in fact,
he had performed SGOT and SGPT tests, was wrong. The
government asserted Petitioner told the employee that was
the way he did it and the way she would do it while she
was working for him. I.G. Ex. 3 at 12 - 13.

As a result of Petitioner's conviction, he was sentenced
to 15 months in prison and ordered to pay restitution of
$34,593 to the DHHS and $55,056 to Pennsylvania Blue
Shield. I.G. Ex. 4.
9

3. Presence of Aggravating Factors

The regulations at 42 C.F.R. § 1001.102 provide that, in
appropriate cases, an exclusion imposed under section
1128(a) (1) may be for a period greater than five years
when certain aggravating factors are present and these
factors are not offset by certain enumerated mitigating
factors. 42 C.F.R. § 1001.102(b) (1) - (6), (c)(1) - (3).

The regulations provide six factors only which may be
considered aggravating and a basis for lengthening an
exclusion beyond five years. 42 C.F.R. § 1001.102(b) (1)
- (6). These aggravating factors are:

1. The acts resulting in the conviction, or
similar acts, resulted in financial loss to
Medicare or a State health care program of
$1500 or more;

2. The acts that resulted in the conviction,
or similar acts, were committed over a period
of one year or more;

3. The acts that resulted in the conviction, or

similar acts, had a significant adverse physical,
mental or financial impact on one or more program
beneficiaries or other individuals;

4. The sentence imposed by the court included
incarceration;

5. The convicted individual or entity has a prior
criminal, civil, or administrative sanction record;

6. The individual or entity has at any time been
overpaid a total of $1500 or more by Medicare or by
a State health care program as a result of improper
billing.

42 C.F.R. § 1001.102(b) (1) - (6).-

In this case, the I.G. has proved the presence of five of
the six aggravating factors asserted in her Notice. I
agree with Petitioner that no significant adverse
physical or mental impact on a program beneficiary or
other individual has been proved. P. Br. at 33 - 34.
There may have been a significant adverse financial
impact on Medicare beneficiaries, by virtue of their 20
percent co-pay portion of Petitioner's inflated billings.
However, absent specific proof regarding financial
impact, I conclude that the third aggravating factor has
not been proved. 42 C.F.R. § 1001.102(b) (3).
10

Regarding the first aggravating factor, the I.G. has
proved that Petitioner's criminal offenses caused a loss
of more than $1500 to Medicare. Specifically,
Petitioner's guilty plea was accompanied by his admission
that he knowingly and wilfully caused false bills to be
submitted, with the result that he received $34,593 in
Medicare reimbursement to which he was not entitled.

I.G. Exs. 3, 4 at 4; P. Br. at 33 - 34.

Regarding the second aggravating factor, the I.G. proved
and the Petitioner admits (P. Br. at 33) that
Petitioner's criminal conduct lasted for over a year's
duration. The actual length of time is in dispute.
Petitioner pled guilty to eight counts of the Indictment,
but the remaining 21 counts were dismissed. Thus, the
indictment language "(f]rom on or about August 1986 to on
or about 1990. .. ." (I.G. Ex. 1 at 4) must be examined
more closely. The amount of restitution that Petitioner
agreed to pay (I.G. Ex. 3 at 6) suggests that
Petitioner's criminal conduct extended beyond the eight
counts to which he pled guilty, but no specific dates are
established except by the eight counts to which he pled
guilty. Thus, the admissions accompanying Petitioner's
guilty plea establish criminal conduct by Petitioner
which extended from December 1987 through April 1990
(I.G. Ex. 3 at 15 - 17), a period of more than two years.

Regarding the fourth aggravating factor, the I.G. has
proved that Petitioner was sentenced to a 15-month term
of incarceration. I.G. Ex. 4 at 2. Petitioner admits
that he spent 13 months in prison. P. Br. at 10, 34.

Regarding the fifth aggravating factor, the I.G. has
proved that Petitioner has both a prior criminal and
administrative sanction record. I.G. Exs. 5 - 18.
Petitioner pled guilty to felony drug distribution
charges in November 1990 (distribution of cocaine). I.G.
Exs. 6, 7. Following his plea, Petitioner was sentenced
to two years probation, fined $17,320, ordered to perform
200 hours of community service, and ordered to
participate in any drug abuse treatment program his
probation officer deemed necessary. I.G. Ex. 7.

Based on this drug distribution conviction, on March 17,
1992, the I.G. imposed and directed a four-year exclusion
against Petitioner under the authority of section
1128(b)(3) of the Act. I.G. Ex. 8.

Also based on Petitioner's guilty plea to the drug
distribution charge, the Pennsylvania State Board of
Osteopathic Medicine (State Board) suspended Petitioner's
medical license in December 1990. I.G. Ex. 15.
11

On May 12, 1993, the State Board suspended Petitioner's
medical license indefinitely. The State Board restricted
Petitioner further by not permitting him to seek
termination of his suspension for five years. I.G. Ex.
18. On July 2, 1993, the State Board ordered Petitioner
to show cause why the State Board should not impose
further sanctions against Petitioner, based on the
criminal offenses underlying Petitioner's 15-year
exclusion here. I.G. Ex. 18.

Regarding the sixth aggravating factor, the I.G. has
proved that Petitioner was overpaid more than $1500.
I.G. Exs. 3, 4 at 4; P. Br. at 33 - 34.

In her reply brief, the I.G. requested that I consider
Petitioner's recent Medicaid fraud convictions as an
aggravating factor in this case. I.G. Exs. 19, 20. The
I.G. suggested also that I consider increasing
Petitioner's exclusion based on these additional program-
related convictions. I.G. R. Br. at 1. These Medicaid
fraud convictions would impact somewhat the first,
second, and sixth aggravating factors. They would not
impact the fourth aggravating factor and, because they do
not constitute a prior criminal record, they would not
impact the fifth aggravating factor. I have decided not
to consider Petitioner's recent Medicaid fraud
convictions here. These convictions constitute an
independent basis upon which the I.G. may exclude
Petitioner.

4. Absence of Mitigating Factors

The regulations provide that, if aggravating factors are
present and justify an exclusion of more than five years,
then mitigating factors may be considered as a basis for
reducing the exclusion to a period of not less than five
years. 42 C.F.R. § 1001.102(c). The regulations provide
that only the following three factors may be considered
as mitigating:

1. The individual or entity was convicted of 3 or
fewer misdemeanor offenses, and the entire

amount of financial loss to Medicare and State
health care programs due to the acts that resulted
in the conviction, and similar acts, is less than
$1500;

2. The record in the criminal proceedings,
including sentencing documents, demonstrates

that the court determined that the individual had
a mental, emotional, or physical condition before
or during the commission of the offense that
12
reduced the individual's culpability; or

3. The individual's or entity's cooperation with
federal or State officials resulted in -

(i) Others being convicted or excluded from
Medicare or any of the State health care
programs, or

(ii) The imposition against anyone of a civil
monetary penalty or assessment under part 1003
of this chapter.

42 C.F.R. § 1001.102(c)(1) - (3).

It is Petitioner's burden to prove that mitigating
factors exist. Abassi, DAB CR390, at 7. Petitioner has
not introduced evidence to prove any of the mitigating
factors allowed by the regulations.

With regard to the first mitigating factor, Petitioner's
conviction was for a felony and the amount of loss to
Medicare was well in excess of $1500. I.G. Exs. 1 - 4.
Regarding the second mitigating factor, while Petitioner
asserts that his drug dependency affected all his actions
during the time in which he committed his criminal
offenses, the record of the criminal proceedings upon
which his 15-year exclusion is based (his program-related
crimes), including his sentencing documents, demonstrates
that the court did not determine that his mental,
emotional, or physical condition before or during the
time that he committed his offenses reduced his
culpability. I.G. Exs. 1 - 4.

Finally, while Petitioner asserted that he cooperated
with government officials in drug investigations, there
is no evidence that Petitioner's cooperation with
government officials resulted in the conviction,
exclusion, or imposition of a civil money penalty against
anyone with regard to the criminal proceedings upon which
his 15-year exclusion is based (his program-related
crimes).

5. enes the E usi

Petitioner's arguments are eloquent and demonstrate an
understanding of the law. Nevertheless, upon careful
consideration of the evidence as a whole, I am convinced
that Petitioner's 15-year exclusion is reasonable. The
five aggravating factors proved by the I.G. convince me
that Petitioner is a manifestly untrustworthy individual
and that the 15 year period of exclusion imposed against
13

Petitioner is necessary to protect Medicare and Medicaid
and the programs' beneficiaries and recipients. Below, I
discuss these factors in terms of the weight I have
assigned to each factor and the reasonableness of
Petitioner's exclusion.

a. Weight of Aggravating Factors

i. Petitioner's prior conviction and
administrative sanction record

Petitioner argues that the criminal offenses which led to
his felony drug distribution conviction occurred during
the same time period as the criminal offenses which led
to his program-related convictions. In an attempt to
mitigate the severity of his offenses, Petitioner
distinguishes between the repeat offenses of an
individual who has been held accountable and thereafter
commits additional crimes, and his own convictions.

It is true that Petitioner's criminal convictions all
stem from criminal offenses committed prior to his first
sentencing. Petitioner's felony drug dealing occurred
"from on or about December 1985 to on or about January
1990" (I.G. Ex. 5). He was sentenced in March 1991 (1.G.
Ex. 7), and he was notified of his exclusion in March
1992 (I.G. Ex. 8). So far as we know, the only offenses
Petitioner has committed since his first sentencing
involve his continuing drug use in 1992.5 Petitioner's
program-related crimes occurred in December 1987 (Count
I, I.G. Ex. 1) and October 1988 (Count XV, I.G. Ex. 1),
prior to his first sentencing.®

I agree with Petitioner that his prior record is not as
egregious as if he had committed his program-related
crimes after having once been brought to justice.
Nevertheless, Petitioner's prior record is, in my
opinion, the most weighty aggravating factor in his case.
42 C.F.R. § 1001.102(b) (5).

5 During probation, Petitioner's urine specimens
were positive for cocaine (I.G. Exs. 9 - 13).

6 As indicated, I do not evaluate the impact of
Petitioner's recent Medicaid fraud convictions (I.G. Ex.
20) on his period of exclusion. I note, however, that
the criminal offenses of which he was convicted took
place "on or about February 26, 1988 through August 31,
1990" (I.G. Ex. 19), again, prior to his first
sentencing.
14

I do not agree with Petitioner's characterization of his
felony drug dealing and his program-related crimes as "a
single set of facts." P. Br. at 2. Even though these
crimes occurred during roughly the same time period, they
reflect entirely different criminal activity and give
rise to additional reasons for concern regarding
Petitioner's trustworthiness to participate in the
programs.

Furthermore, in suspending Petitioner's license to
practice for at least five years, beginning May 1993
(I.G. Ex. 17 at 15), the State Board included in its
Conclusions of Law the following:

2. Respondent is unable to practice
osteopathic medicine and surgery with
reasonable skill and safety to patient by
reason of drunkenness and excessive use of
drugs in violation of Section 15(a)(5) of the
Act. (Findings of Fact Nos. 6-28).

I.G. Ex. 17 at 10.

Petitioner admits "active addiction" to both alcohol and
cocaine (P. Br. at 4) during the period of his criminal
activity (from the late 1980s into 1990). Furthermore,
his drug dealing conviction for distribution of cocaine
goes beyond addiction. Petitioner's drug dealing
conviction demonstrates clearly his disregard for the
law, his disregard for the health and safety of others,
as well as of himself, and his poor judgment.

Petitioner's cocaine distribution conviction and the
attendant circumstances, including Petitioner's positive
urine specimens for cocaine after sentencing (I.G. Exs. 9
- 13), and including the State Board's conclusion that
Petitioner is unable to practice medicine and surgery
with reasonable skill and safety to his patients, is
entitled to great weight. Thus, Petitioner's prior
conviction and sanction record demonstrates that a very
lengthy exclusion is necessary for the I.G. to be able to
determine whether Petitioner is again trustworthy to
provide program services.

ii. Financial loss to Medicare

The next most weighty aggravating factor in Petitioner's
case is the $34,593 financial loss to the Medicare
program (42 C.F.R. § 1001.102(b)(1)), which is admitted
by Petitioner. I categorize this together with the
aggravating factor of overpayment to Petitioner in the
same amount (42 C.F.R. § 1001.102(b)(6)). The large
15

financial loss to Medicare, and the illegal gain to
Petitioner, again demonstrate the seriousness of
Petitioner's offenses and support a very lengthy period
of exclusion.

Petitioner pled guilty to defrauding Medicare by billing
for services that he did not perform. Petitioner's
admission of guilt in open court in the presence of his
attorney (I.G. Ex. 3) is more persuasive than his
detailed explanation of his reasons for choosing the code
for removal of a foreign body from the ear and the code
for performance of a hepatitis panel (P. Br. at 20 - 22)
in place of using codes for less expensive services he
may have performed. Petitioner's explanation that he
decided to plead guilty because his prior conviction
prevented him from being regarded as credible, and
because he could not afford to defend himself, is not
persuasive.

Petitioner distinguishes his wrongdoing from that of
providers who submit fraudulent claims without providing
any treatment, explaining: "[w]hat I did do, was engage
in aggressive billing practices. . .." P. Br. at 6.
While Petitioner may wish to characterize his criminal
conduct as "aggressive billing practices," he
nevertheless committed fraud or theft. As stated by an
appellate panel of the Departmental Appeals Board in the
case of Timothy L. Stern, M.D., DAB 1396, at 17 (1993):

[p]resenting an "inflated" claim can be
potentially just as damaging to the Medicare
program as presenting a claim where no
reimbursable service was provided at all. Both
instances equally involve program deception and
both instances place program funds at risk.

iii. Other aggravating factors

The remaining aggravating factors, i.e., Petitioner's
crimes being committed over longer than a one-year period
(42 C.F.R. § 1001.102(b)(2)), and Petitioner's sentence
including incarceration (42 C.F.R. § 1001.102(b)(4)), are
additional indicators of the extent of Petitioner's
16

untrustworthiness and support a lengthy period of
exclusion.

b. ons iste wit! usio

In determining the reasonableness of a period of
exclusion, I consider the period of exclusion imposed by
the I.G. in other cases and whether that period of
exclusion was upheld by administrative law judges and
appellate panels of the DAB. However, each case must be
decided on the totality of its own circumstances, and
there are so many variables in each case that comparison
is difficult.

Petitioner asserts that in comparison to other
exclusions, his is unreasonable. Petitioner argues that
the term of his exclusion should be consistent with the
exclusions "imposed on other practitioners who have been
involved in like violations." P. R. Br. at 8; see also
P. Br. at 35 - 36.

For example, Petitioner distinguishes his case from that
of the petitioner in Khalil, DAB CR353. P. Br. at 35.
Dr. Khalil's program-related convictions involved:

fraudulent claims [which] resulted ina
financial loss of almost $2 million. Khalil,
DAB CR353 at 11 - 12.

(Dr. Khalil] was almost never present at the
clinics and, but for one or two instances,
never personally examined or treated Medicaid
recipients. Khalil, DAB CR353 at 15.

(Dr. Khalil] knew that the physician assistants
were seeing patients on her behalf without
supervision, and that they were generating
reimbursement claims for services which she had
not provided and which were not medically
necessary. Khalil, DAB CR353, at 16.

While I agree with Petitioner that his program-related
crimes are less egregious than those of Dr. Khalil,
Petitioner's cocaine distribution conviction and the
attendant circumstances nevertheless add a dimension to
Petitioner's case that is not present in Dr. Khalil's
case. Based on the totality of the aggravating factors
17

in Petitioner's case, I am persuaded that a 15-year
exclusion is warranted and reasonable.’

Recently, an administrative law judge modified a 15-year
exclusion from Medicare and Medicaid down to eight years.
Two aggravating factors and no mitigating factors were
proved:

First, the I.G. proved that [Abassi] engaged in
crimes resulting in financial loss to the New
York Medicaid program in excess of $1500.00.

42 C.F.R. § 1001.102(b)(1). . . .[{Abassi]
committed fraud against the New York Medicaid
program in the amount of $75,000...

Second, (Abassi] was sentenced to
incarceration. 42 C.F.R. § 1002.102(b) (4).

.» . + [Abassi] was sentenced to a term of one
year in prison...

Abassi, DAB CR390, at 6.

In Abassi, the judge noted that the record was
practically silent as to the nature of Petitioner's
involvement in the crimes for which he was convicted.
However, the aggravating factors present in Petitioner's
case add a dimension not present in Dr. Abassi's case,
including, but not limited to, Petitioner's cocaine
distribution conviction and the circumstances attendant
to that conviction.

Petitioner has demonstrated by his conduct that he cannot
be trusted to handle program funds or to treat patients.
Even if Petitioner does not consider himself as culpable
as some others who have been excluded for 15 years, this
does not mean that the 15-year exclusion imposed against
him is unreasonable. The aggravating factors proved in
Petitioner's case suggest that Petitioner is a manifestly
untrustworthy individual and that a very lengthy period
of exclusion is necessary to protect the integrity of
federally financed health care programs and the welfare

7 A 15-year exclusion also was upheld recently in
the case of Shahid M. Siddiqui, M.D., DAB CR377 (1995).
Dr. Siddiqui was excluded from Medicare and Medicaid for
15 years, based on the presence in his case of four
aggravating factors and no mitigating factors. The
aggravating factors were those specified at 42 C.F.R. §§
1001.102(b) (1), 1001.102(b) (2), 1001.102(b) (4), and
1001.102(b) (5).
18

of the programs' beneficiaries and recipients. See
Abassi, DAB CR390, at 9.

Vv. Conclusion

The I.G.'s determination to exclude Petitioner for 15
years from participation in Medicare, and to direct that
he be excluded from participation in Medicaid, comports
with the remedial purposes of the Act and, thus, is
reasonable.

/s/

Jill S. Clifton
Administrative Law Judge
